DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1,2,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al (US2022/0053285) in view of Li et al (US 2021/0329416).
Claim 1. 
Shu et al discloses a method for precise positioning based on deep learning, performed by an
apparatus for precise positioning based on deep learning, comprising: 
setting a collection location and a collection environment and collecting wireless signal data (paragraph [0083] describe wireless signal data) based on the collection location and the collection environment (paragraph [0072] describes “measurements of RF environments and associated positions are collected”), and 
generating a magnitude map image for training from the wireless signal data and learning image characteristics of the magnitude map image for training, thereby generating a positioning DB model (paragraphs [0129]-[0130] describe generating a fingerprint position map, i.e., ‘magnitude map image”).   Paragraph [0135] further describes “data processing and training logic will be applied on the raw measurements to extract radio patterns associated with specific geo-locations and build-up the database,” a learning process. Shu et al fails to teach generating the map image through a deep learning.   Li et al teaches a machine learning, i.e., deep learning, may be applied to the fingerprint data base to implement predictive analytics.  See paragraph [0063].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to apply machine/deep learning in generating and learning the magnitude map image (fingerprint database) of She et al as taught by Li et al for the purpose of predicting analytics.  

Claim 2.
Shu et al discloses the wireless signal data is a Channel State Information Reference Signal (CSI-RS).  Paragraph [004] describes CSI-RS. 


Claim 8.
 Shu et al discloses an apparatus for precise positioning based on deep learning, comprising: one or more processors; and 
executable memory for storing at least one program executed by the one or more processors, 
wherein the at least one program is configured (paragraph [0257]-[0258] describes an apparatus using a processor and memory);
 to set a collection location and a collection environment and collect wireless signal data (paragraph [0083] describe wireless signal data) based on the collection location and the collection environment (paragraph [0072] describes “measurements of RF environments and associated positions are collected”), and generate a magnitude map image for training from the wireless signal data and generate a positioning DB model (paragraphs [0129]-[0130] describe generating a fingerprint position map, i.e., ‘magnitude map image”) by learning image characteristics of the magnitude map image for training.  Shu et al fails to teach generating the map image through a deep learning.  Li et al teaches a machine learning, i.e., deep learning, may be applied to the fingerprint data base to implement predictive analytics.  See paragraph [0063].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to apply machine/deep learning in generating and learning the magnitude map image (fingerprint database) of Shu et al  as taught by Li et al for the purpose of predicting analytics.  

Claim 9. 
Shu et al discloses the wireless signal data is a Channel State Information Reference Signal (CSI-RS).  Paragraph [004] describes CSI-RS. 

Allowable Subject Matter
4.	Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632